Gilfillan, C. J.,
dissenting. I concur in the result reached in-this case, on the ground that, although after it is proved that the sale • was in proceedings to enforce the payment of taxes, the certificate of ■ sale is prima facie evidence that, in the matters immediately respect*311ing the sale, — i. e., the notice, and time, place, and manner of sale, —the requirements of the statute have been complied with, it does not of itself prove the pendency of such proceedings, and consequently does not of itself show the sale to have been made in such proceedings. That fact must be otherwise established, and then the certificate has the effect as evidence which the statute gives to certificates issued on such sales. But I dissent from the opinion so far as it indicates that, to make operative the limitation prescribed by the statute, there must be a valid tax judgment. The language prescribing the limitation is general, (unlike that providing the effect as evidence of the certificate,) and covers every ground on which a sale might be held invalid, and is as effectual as though it were. “No sale shall be set aside or held invalid for any cause, unless,” etc. That the effect of the certificate as evidence is confined to the things immediately respecting the sale, furnishes no reason for confining the limitation to those things. In the one case the language is particular and specific, and in the other general. The statute provides for proceedings each year to enforce the payment of delinquent taxes upon real estate, to be commenced in the district court at a designated time, and to be prosecuted to a termination in a sale. It is the policy of the statute to invite purchasers to such sales, so that the taxes may be brought into the treasury; and one of the means adopted to that end is to assure a title to purchasers. The limitation is one of the assurances to the title. Its aim is to protect such titles. To hold that the limitation operates only when a valid sale is proved would render it nugatory, for to such a sale it would be of no benefit, and altogether unnecessary; and to hold that it operates only on a sale pursuant to a tax judgment shown to be valid, would make it of comparatively little use. An executor, however regularly he may proceed in other respects, cannot make a valid sale of real estate, unless upon license duly issued by a probate court having jurisdistion to issue it. Yet in Spencer v. Sheehan, 19 Minn. 292, (338,) on the point being made that the limitation of actions to test the validity of such a sale operates only where the court granting the license had authority to grant it, this court very clearly indicated its opinion against the point. I can find no warrant in this statute for dividing the proceedings so *312as to hold that the limitation covers defects affecting the validity of a portion of them, but does not cover defects affecting the validity of the remainder. There is no middle ground between holding that it applies to every tax sale in fact, on whatsoever ground it may be assailed, and holding that it applies only to such as are valid in every particular ; that is, to such as do not need it. In my opinion, whenever it appears that the sale was made in the course and as a part of the annual proceedings to enforce the payment of taxes, it cannot be assailed for invalidity in any part of the proceedings unless the aetion'is brought within five years.